Case
  Case:
     19-51200-grs
        5:21-cv-00040-KKC
                   Doc 1499Doc
                             Filed
                               #: 1-1
                                   01/22/21
                                       Filed: 02/05/21
                                               Entered 01/22/21
                                                        Page: 1 of
                                                                11:23:26
                                                                   3 - Page Desc
                                                                            ID#: 11
                                                                                  Main
                            Document       Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION

     IN RE                                                                                      CHAPTER 11

     CAMBRIAN HOLDING COMPANY,                                                  CASE NO. 19-51200 (GRS)
     INC. ET AL.1

     DEBTORS                                                                 JOINTLY ADMINISTERED


                                                     ORDER

         American Resources Corporation filed a Motion for Declaration of Rights Regarding the

 Assumption and Assignment of the Hazard Coal Company Lease. [ECF No. 1466.] Hazard

 Coal Company responded. [ECF No. 1490.] The relief requested is already in the record, but

 the papers filed and the arguments on January 21, 2021, indicate an additional order is beneficial.

         The requested relief relates to an earlier dispute involving the Lease Agreement dated

 December 1, 1981, by and between Hazard Coal, as lessor, and Whitaker Coal Corporation, as

 lessee (the “Lease”). Perry County Coal, LLC, one of the Debtors, held the lessee interest when

 the bankruptcy cases were filed. The Memorandum Opinion and Order entered January 3, 2020,

 in this case [ECF No. 940] and in Hazard Coal Corp. v. American Resources Corp., Adv. No.

 19-5023 [Adv. ECF No. 37], provides a detailed discussion of relevant facts (the “January 3

 Order”).

         The January 3 Order (i) confirms the Debtor’s assumption of the Lease and assignment to

 American Resources Corporation; (ii) recognizes the transfer was authorized by the Order


 1
   The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers
 in parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
 C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
 Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
 (4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
 LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
 (0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).
Case
  Case:
     19-51200-grs
        5:21-cv-00040-KKC
                   Doc 1499Doc
                             Filed
                               #: 1-1
                                   01/22/21
                                       Filed: 02/05/21
                                               Entered 01/22/21
                                                        Page: 2 of
                                                                11:23:26
                                                                   3 - Page Desc
                                                                            ID#: 12
                                                                                  Main
                            Document       Page 2 of 3



 approving the sale of substantially all the Debtors’ assets entered on September 25, 2019 [ECF

 No. 534 (the “Sale Order”)]; and (iii) ruled that Hazard Coal could not collaterally attack the

 assumption and assignment by arguing the Lease was terminated prepetition.

        If there was any doubt, the following statement in a subsequent Order entered January 17,

 2020, directly stated that is what occurred:

        The Debtors assumed and assigned a coal mining lease with Hazard Coal
        Corporation to American Resources Corporation (“ARC”) pursuant to the Sale
        Order entered on September 25, 2019. [ECF No. 534.] The transfer is more fully
        described in the Memorandum Opinion and Order entered on January 3, 2020.
        [ECF No. 940.]

 [ECF No. 1020.]

        The record also confirms American Resources Corporation paid Hazard Coal the cure

 amount to compensate for any pre-assumption defaults. [ECF No. 940 at 7-8; see also Adv. No.

 19-5023, Adv. ECF Nos. 24, 27, 28.] Payment of the cure costs ended any dispute over pre-

 assumption defaults. See 11 U.S.C. § 365(b). See also [ECF No. 534 at ¶¶ D & 26 (notice and

 obligation to object), ¶ K (adequate assurance of future performance), ¶ 23 (only payment of the

 cure amount is required to maintain lease), ¶ 25 (“All defaults or other obligations shall be

 deemed cured by the Buyers’ payment or other satisfaction of the cure amounts … .”), ¶¶ 27 &

 28 (bar to subsequent objections)]; In re Cellnet Data Sys., Inc., 313 B.R. 604, 608 (Bankr. D.

 Del. 2004) (approval of assumption confirms no uncured defaults exist).

        Two other issues require comment. Hazard Coal argues that it was invited by this Court

 to take the assumption and assignment issue to the state court. That is an inaccurate portrayal of

 an exchange at a hearing on January 16, 2020. [ECF Nos. 974 and 1005 (at 42:05-53:36).]

 Hazard Coal requested an order directing American Resources Corporation to act. [Id.] The

 relief was not granted because it was a “state law lease dispute” between non-debtor parties.

 [ECF No. 1020.] Hazard Coal was not invited, directed, or otherwise told to re-litigate the
                                                  2
     Case
       Case:
          19-51200-grs
             5:21-cv-00040-KKC
                        Doc 1499Doc
                                  Filed
                                    #: 1-1
                                        01/22/21
                                            Filed: 02/05/21
                                                    Entered 01/22/21
                                                             Page: 3 of
                                                                     11:23:26
                                                                        3 - Page Desc
                                                                                 ID#: 13
                                                                                       Main
                                 Document       Page 3 of 3


                assumption and assignment question in any other forum because it was already decided in this

                Court.

                         Hazard Coal also revisits its arguments regarding the changes made to the form

                assignment attached to the Sale Order and the executed assignment [ECF No. 856]. The January

                3 Order already determined that the alteration did not affect the assumption and assignment of

                the Lease or the conclusion that Hazard Coal was estopped from disputing the transfer. [ECF

                No. 940 and Adv. ECF No. 37 at pp. 12-16.]

                         It is ordered that the record stands. This order does not alter the earlier decisions; it is

                entered to assist the parties’ understanding of prior orders. See Travelers Indem. Co. v. Bailey,

                557 U.S. 137, 151 (2009) (a bankruptcy court has jurisdiction to explain its orders); Harper v.

                Oversight Committee (In re Conco, Inc.), 855 F.3d 703, 711 (6th Cir. 2017) (same).




                                                                    3



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                        Signed By:
                                                                        Gregory R. Schaaf
                                                                        Bankruptcy Judge
                                                                        Dated: Friday, January 22, 2021
                                                                        (grs)
